Citation Nr: 0404691	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  03-11 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for residuals of cold 
injury. 
 
2.  Whether new and material evidence has been received to 
reopen the claim for service connection for tobacco 
use/nicotine dependence disabilities. 
 
3.  Entitlement to service connection for diabetes mellitus. 
 
4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 
 
5.  Entitlement to service connection for hearing loss. 
 
6.  Entitlement to service connection for residuals of 
asbestos exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had verified active duty from July 1951 until 
July 1955, and from August 1955 until December 1970.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an October 2002 
rating decision of the Regional Office (RO) in Columbia, 
South Carolina that declined to reopen the claims of service 
connection for disabilities related to tobacco abuse/nicotine 
dependence and cold weather injuries, and denied service 
connection for diabetes mellitus, PTSD, hearing impairment 
and residuals of asbestos exposure.  

After a review of the record, the Board finds that the 
evidence, to include the veteran's May 1970 separation 
examination also raises the issue of service connection for 
cardiovascular disease, including hypertension.  This matter 
is referred to the RO for appropriate action.

The Board is also of the opinion that the issues of diabetes 
mellitus, PTSD, residuals of asbestos exposure, cold injury 
residuals, and hearing loss will be addressed in a REMAND 
following the ORDER portion of this decision.


FINDINGS OF FACT

1.  The veteran's application to reopen a claim for service 
connection for a disability secondary to tobacco use and 
nicotine dependence was received in March 2002.

2.  Service connection for a disability secondary to tobacco 
use and nicotine dependence is precluded as a matter of law.


CONCLUSION OF LAW

The appellant's claim of whether new and material evidence 
has been received to reopen the claim for service connection 
for disability related to tobacco abuse/nicotine dependence 
is without legal merit.  38 U.S.C.A. §§ 1103 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

In the instant case, the record reflects that the veteran 
filed a claim for service connection for disability related 
to tobacco abuse in October 1997.  Service connection for 
such was denied by rating decisions dated in March and April 
1998.  The veteran did not file a timely appeal subsequent to 
notification of the action taken in April 1998, and the 
determination became final.  See 38 U.S.C.A. § 38 U.S.C.A. 
§ 7105 (West 2002).  However, the appellant may reopen his 
claim of service connection for disability related to tobacco 
use/nicotine dependence by submitting new and material 
evidence.  38 C.F.R. § 3.156 (2003).

Under the prevailing legal authority in effect at the time 
the veteran filed his initial claim in October 1997, service 
connection could be granted for disease resulting from 
tobacco use in the line of duty during active service.  See 
VAOPGCPREC 2- 93 (Jan. 13, 1993).  In addition, if the 
veteran developed nicotine dependence during service, and 
that nicotine dependence was considered to be a proximate 
cause of disability manifested after service, service 
connection on a proximate cause basis could have been 
granted. See VAOPGCPREC 19-97 (May 13, 1997).  

The Board points out, however, that on July 22, 1998, the 
President of the United States signed into law the Internal 
Revenue Restructuring and Reform Act of 1998, Pub. L. No. 
105-206, 112 Stat. 685, 856-66 (1998) (codified as amended at 
38 U.S.C. § 1103 (West 2002) which prohibits the granting of 
service connection for diseases or causes of death based on 
the use of tobacco products in claims filed on or after June 
9, 1998.  The Board notes that while the veteran's initial 
claim for tobacco use-related disability was received prior 
to June 9, 1998, it was denied and the new claim for such was 
received on March 6, 2002.  As the new claim was received 
subsequent to June 9, 1998, the more recent legislation 
prohibiting service for tobacco/nicotine dependence applies.  
.

The Board thus concludes that the veteran is precluded from 
pursuing a claim for entitlement to benefits or for service 
connection for disabilities incurred as a result of the use 
of tobacco products in service as a matter of law.  See 
generally Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive of the 
issue before the Board, the claim must be denied because of 
entitlement under the law).  Accordingly, to the extent that 
the veteran's claim is based on entitlement to service 
connection for a disability secondary to the use of tobacco 
products in service, the appeal must be denied.


ORDER

New and material evidence not having been presented, the 
claim for service connection for a disability related to 
tobacco use and nicotine dependence is denied.


REMAND

The veteran asserts that he now has PTSD as the result of 
traumatic emotional stressors he was exposed to during the 
Korean War while in the Navy.  He contends that he also has 
hearing loss from sustained naval gunfire he heard aboard 
ship, as well as numbness and tingling of the extremities 
from exposure to cold during the war.  The appellant also 
avers that he has disabilities related to long-term asbestos 
exposure when he worked in the engine room aboard ship.  It 
is maintained that service connection is warranted for such 
disabilities. 

After a review of the record, the Board finds that further 
development is warranted in this instance.  Specifically, the 
record reflects that the veteran indicated in correspondence 
dated in February 1998 that he sought treatment at the VA 
Hospital in Columbia [South Carolina] and the Edgefield 
Medical Clinic.  It is shown that the RO subsequently 
requested records from both of those facilities, but only 
dating from 1997.  Therefore, any prior clinical information 
should be retrieved and associated with the claims folder.  
Also as the most recent VA records date through July 2002, 
any subsequent information should also be retrieved.  

The record contains extensive VA psychiatric treatment 
records dating from 1997 showing that the veteran was 
primarily rendered diagnoses of major depression and 
adjustment disorder with depressed mood.  However 
psychological testing in October 2002 provided an assessment 
of PTSD was provided.  It was noted that the veteran would be 
referred to the Columbia VA Medical Center and the Greenville 
outpatient clinic for psychiatric therapy and follow-up.  

The veteran in June2002 listed specific stressors while 
serving aboard the U.S.S Boyd off the coast of Korea in 1952 
and 1953.  His personnel records verify that the U.S.S Boyd 
Board was a combat unit during this time frame.  In view of 
the recent assessment of PTSD, an attempt should be made to 
verify the stressors.  The Board is also of the opinion that 
current examinations are warranted in this case.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

2.  The RO is requested to obtain all 
treatment records from the Columbia, 
South Carolina VA facility dating from 
1970 to December 1997, and after July 
2002, and associate them with the 
claims folder.  All clinical records 
should also be requested from the 
Greenville, South Carolina VA facility.

3.  The veteran's clinical records 
dated prior to January 1997 and after 
1998 should be requested from the 
Edgefield Medical Clinic, 200 Ridge 
Medical Plaza, Edgefield, South 
Carolina for inclusion in the record.

4.  The veteran should be asked to 
provide the names, addresses, and 
approximate dates of treatment of any 
other health care providers, VA and 
private, who have treated him for his 
claimed PTSD, asbestos-related 
disability, diabetes, cold injury 
residuals and hearing loss in the years 
after discharge from active duty.  
After securing any necessary 
authorizations, the RO should request 
copies of all indicated clinical data, 
if not already of record.  

5.  The RO should request all 
appropriate sources, to include U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR) and the Naval 
Historical Center, to assist in 
verifying the stressors reported by the 
veteran in the PTSD Questionnaire 
received in June 2002.  A search of the 
deck logs should be conducted as deemed 
appropriate. 

6.  If a stressor is verified VA 
examinations should be conducted by a 
psychiatrist and a psychologist in 
order to determine the nature and 
severity of any psychiatric illness, to 
include PTSD.  The claims folder is to 
be made available for review by the 
examiners prior to the examination.  
All necessary special studies or tests 
should be accomplished.

The examiners should be informed that 
only stressors, that have been verified 
by the RO or the Board may be used as a 
basis for a diagnosis of PTSD.  If the 
diagnosis of PTSD is deemed 
appropriate, the psychiatrist should 
specify whether the stressor(s) found 
to be established by the record was 
sufficient to produce PTSD, and whether 
there is a link between the current 
symptomatology and the in-service 
stressors found to be established by 
the record.  A complete rationale for 
any opinion expressed must be provided.  

7.  The veteran should be scheduled for 
a VA examination by a specialist in 
cold injuries.  The claims file must be 
made available to the examiner for 
review prior to the examination.  All 
appropriate tests and studies should be 
accomplished.  The examiner is 
requested to obtain a detailed clinical 
history which includes the 
identification of the areas of the 
veteran's body which he believes were 
affected by the cold exposure.  The 
examiner is also requested to obtain a 
detailed history of cold exposure 
during service, particularly wile the 
veteran was serving aboard the U.S.S 
Boyd off the coast of Korea during the 
winter of 1952-1953.  A history of any 
post service cold exposure should also 
be obtained.

Following the examination it is 
requested that the examiner render an 
opinion as whether it is as likely as 
not that the veteran has current 
disabilities, which are related to the 
inservice cold exposure.   A complete 
rational for any opinion expressed 
should be included in the report.

8.  Arrange for the veteran to undergo 
a VA pulmonary specialist examination 
to acertain whether or not there is any 
disability related to asbestos 
exposure.  The claims folder should be 
made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  A complete service 
and post service history of exposure to 
asbestos should be obtained.  Following 
the examination it is requested that 
the examiner render an opinion as 
whether it is as likely as not that the 
veteran has current pulmonary 
disabilities, which are related to the 
exposure to asbestos during service.  A 
complete rational for any opinion 
expressed should be included in the 
report.

9.  The veteran should be scheduled for 
a VA examination by a specialist in ear 
disorders (M.D.) in order to determine 
the nature severity, and etiology of 
any hearing loss.  In addition to an 
audiological evaluation, any other 
testing deemed necessary should be 
performed.  The examiner should obtain 
a complete service and post service 
history of noise exposure.  The claims 
folder must be available to the 
examiner for review.  After reviewing 
the record and examining the veteran, 
the examiner should provide an opinion 
as whether it is as likely as not that 
the veteran has current hearing loss 
(38 C.F.R. § 4.85) which is related to 
noise exposure in service.  A complete 
rationale for any opinion expressed 
should be included in the report.  

10.  Thereafter, the RO should 
readjudicate the claims on appeal.  If 
the benefits sought remain denied, the 
veteran and his representative should 
be furnished a supplemental statement 
of the case, and be given the 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate consideration

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals
 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2




